Federal Natl. Mtge. Assn. ("fannie Mae") v Tortora (2020 NY Slip Op 07985)





Federal Natl. Mtge. Assn. ("fannie Mae") v Tortora


2020 NY Slip Op 07985


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (1299/19) CA 18-02343.

[*1]FEDERAL NATIONAL MORTGAGE ASSOCIATION ("FANNIE MAE"), A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, PLAINTIFF-APPELLANT, 
vCLAUDE TORTORA, ALSO KNOWN AS CLAUDE TOTORA, ALSO KNOWN AS CLAUDE T. TORTORA, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (ACTION NO. 1.) CLAUDE TORTORA, INDIVIDUALLY, AND AS EXECUTOR OF THE ESTATE OF JACQUELINE SQUITIERI, DECEASED, PLAINTIFF-RESPONDENT, FEDERAL NATIONAL MORTGAGE ASSOCIATION ("FANNIE MAE"), A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, DEFENDANT-APPELLANT. (ACTION NO. 2.) (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.